Citation Nr: 1034003	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  09-10 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for seborrheic dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife




INTRODUCTION

The Veteran served on active duty from April 1950 to April 1953 
and August 1959 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  In December 2009, the Veteran testified at a 
Travel Board hearing before the undersigned Acting Veterans Law 
Judge.  A transcript of this hearing is associated with the 
claims folder.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for seborrheic 
dermatitis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's complained of symptoms have been clinically 
attributed to nightmare disorder which in turn has been 
clinically linked to an event of his military service.  

2.  The Veteran has not been clinically diagnosed with PTSD in 
accordance with 38 C.F.R. § 4.125(a).


CONCLUSIONS OF LAW

1.  Nightmare disorder was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duties to notify and assist a 
claimant in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what 
subset of the necessary information or evidence, if any, the VA 
will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this case, 
the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).  Moreover, such notice errors may instead be cured by 
issuance of a fully compliant notice, followed by readjudication 
of the claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (reaffirming that the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as an 
SOC or SSOC, is sufficient to cure a timing defect).

In this case, in an April 2007 letter, issued prior to the 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to substantiate 
the claim, as well as what information and evidence must be 
submitted by the Veteran and the types of evidence that will be 
obtained by VA. The April 2007 letter also advised the Veteran 
how disability evaluations and effective dates are assigned, and 
the type evidence which impacts those determinations.  The Board 
finds that VA's duty to notify has been met. 

The record also reflects that VA has made reasonable efforts to 
assist the Veteran in the development of his claim.  
Specifically, the information and evidence that have been 
associated with the claims file includes service treatment 
records, personnel records, post-service treatment records, and a 
VA medical nexus opinion.  The Board finds that the VA medical 
opinion is adequate for evaluation purposes because the examiner 
reviewed the claims file, considered the contentions of the 
Veteran, and supported his medical conclusion with data and a 
rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); 
Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying relevant records and submitting consent to 
release information forms.  Thus, he has been provided with a 
meaningful opportunity to participate in the claims process and 
has done so.  Thus, the Board finds that VA's duty to assist has 
been met.  


Pertinent Laws and Regulations

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  
Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b) (2009).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) (2009).

In order to prevail on the issue of service connection, there 
must be medical or lay evidence of a current disability; medical 
or lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical or lay evidence of a nexus between 
an in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 
Vet App. 341, 346 (1999); Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009). 

Generally, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2009).  

Generally, the evidence necessary to establish the occurrence of 
a stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether a 
veteran "engaged in combat with the enemy."  See Gaines v. 
West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. App. 
60, 66 (1993).  Service department evidence that the veteran 
engaged in combat or that a veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2009).

Generally, where a determination is made that a veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, a veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record 
must contain service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or statements 
as to the occurrence of the claimed stressor.  See West (Carlton) 
v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

Effective July 13, 2010, VA amended its adjudication regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  The provisions of the amendment 
apply to applications for service connection for PTSD that were 
appealed to the Board before July 13, 2010, but have not been 
decided by the Board as of July 13, 2010.  


Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

According to a May 2007 stressor statement, the Veteran contends 
that he has PTSD as the result of witnessing an incident in April 
1969 that involved fellow service member A.N. who accidently lit 
himself on fire with a torch.  A.N. subsequently died.  The 
incident occurred at Chu Lai, Vietnam, while the Veteran was 
assigned to VMFA-334, MAG-11.  He also contends that he has PTSD 
from being exposed to a night rocket attack at DaNang, Vietnam 
which triggered the onset of his nightmares.  At the December 
2009 hearing, the Veteran testified that he was treated for PTSD 
[referred to at that time as 'nightmare problems'] at a civilian 
hospital approximately 40 to 45 years ago.  He could not remember 
the doctor or the hospital that treated him.

The record reflects that service treatment records show that on 
the November 1975 separation Report of Medical History, the 
Veteran reported a positive response to the question of whether 
he ever had or had now "nervous trouble of any sort" although 
no nervous disorder was clinically identified on the November 
1975 separation examination report.  

Service personnel records indicate that the Veteran participated 
in counter insurgency operations in the Republic of Vietnam from 
August 1968 to August 1969.  He arrived at DaNang Airbase in 
August 1968 and departed from Chulai Airbase in August 1969.  He 
was assigned to VMFA-334, MAG-11, 1st MAW in August 1968 and re-
assigned to VMFA-334, MAG-13, 1st MAW in January 1969.

Information obtained from the National Archives and Records 
Administration (NARA) in October 2007 confirmed the torch 
incident.  

The Veteran underwent a VA Compensation and Pension examination 
in August 1977 in connection with a claim for service connection 
for several disabilities unrelated to the instant claim.  No 
complaints or findings referable to a nervous disorder were noted 
on exam.  

The RO scheduled the Veteran for a VA Compensation and Pension 
examination in connection with the instant claim.  The exam 
request noted, in part, that the Veteran was seeking service 
connection for PTSD and that his reported in-service stressor was 
witnessing another soldier burned who later died from those 
burns.  The August 2008 report on the VA examination showed that 
the VA examiner reviewed the claims file prior to the exam.  The 
VA examiner related that the Veteran complained of nightmares 
which sometimes involved "combat."  The Veteran reported that 
he began having these dreams after he came back from Vietnam.  
The VA examiner reported on the results from the mental status 
exam.  On Axis I, the VA examiner provided a diagnosis of 
nightmare disorder.  The VA examiner commented that he did not 
find sufficient evidence to warrant the diagnosis of PTSD; 
however, he did find sufficient evidence to warrant the diagnosis 
of a nightmare disorder which appeared to be related to the 
Veteran's "experiences in the military."  The VA examiner 
believed that the Veteran's symptoms had persisted for more than 
30 years.  The VA examiner explained that he did not find 
sufficient symptomatology to warrant the diagnosis of PTSD.  The 
VA examiner also noted that he did not find evidence of a post-
military stressor to account for any psychiatric symptomatology.  

In a December 2008 addendum, the VA examiner noted that he 
reviewed the claims file again.  The VA examiner recognized that 
on the Veteran's separation examination report "nervous 
trouble" was checked, but he maintained that there was 
insignificant information provided to allow him to assess the 
nature of that "nervous trouble."  The VA examiner observed 
that on other examinations conducted in service, psychiatric 
disorders were not marked as being a problem.  The VA examiner 
noted that given the fact that the Veteran did not seek out 
treatment between 1975 and the time he was seen in 2008, he did 
not have enough evidence to indicate that there was a 
relationship between the nervous trouble noted in the 1975 
separation exam and his currently diagnostic nightmare disorder.  
The VA examiner added, however, that he believed the Veteran's 
nightmare disorder was related to his "experiences in the 
military."  

Based on the totality of the evidence of record, the Board finds 
that service connection for nightmare disorder is warranted.  The 
Veteran is seeking service connection for PTSD based on 
psychiatric or psychological symptoms triggered by in-service 
stressful events (torch incident and rocket attack).  In Clemons 
v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of 
Appeals for Veterans Claims (CAVC) maintained that multiple 
medical diagnoses or diagnoses that differ from the claimed 
condition do not necessarily represent wholly separate claims.  
Id. at 4.  The CAVC recognized that although an appellant who has 
no special medical expertise may testify as to the symptoms he 
can observe, he generally is not competent to provide a diagnosis 
that requires the application of medical expertise to the facts 
presented, which includes the claimant's description of history 
and symptomatology.  Id. at 4-5.  Moreover, the CAVC found that 
the appellant did not file a claim to receive benefits only for a 
particular diagnosis, but for the affliction his mental 
condition, whatever that is, causes him.  Id. at 5.  

The Board finds Clemons is on point here because the factual 
circumstances are similar.  The Veteran did not file a claim to 
receive benefits only for a particular diagnosis, but for the 
affliction his mental condition causes him.  The Veteran's 
symptoms have been clinically attributed to nightmare disorder, 
which is a diagnosis recognized by the American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV)).  Furthermore, the Veteran's 
nightmare disorder has been clinically linked to a documented 
event of his military service.  In this regard, the Board notes 
that while the VA examiner did not specifically mention the torch 
incident, the RO's examination request presented to the VA 
examiner included a brief description of the verified in-service 
event, and the VA examiner certified that he reviewed the claims 
file not once, but twice.  Thus, the Board will presume that the 
torch incident is or is among the "experiences in the military" 
the VA examiner believed were etiologically related to the 
Veteran's nightmare disorder.  In addition, the Board does not 
find the VA examiner's inability to affirmatively assess the 
nature of the "nervous disorder" reported on the Veteran's 
separation Report of Medical History and its relationship to the 
diagnosed nightmare disorder fatal to the Veteran's claim.  The 
fact remains that the VA examiner has nevertheless clinically 
linked the nightmare disorder to the Veteran's military service.  
Indeed, the Board finds the Veteran's contemporaneous complaint 
of nervous problems at separation very probative that he was 
experiencing such symptoms during service.  The Veteran currently 
has competently and credibly described that those symptoms were 
nightmares.  For these reasons, the Board finds that service 
connection for a nightmare disorder is warranted. 

It follows that in finding service connection for a nightmare 
disorder is in order, the Veteran is not entitled to service 
connection for PTSD.  The VA examiner opined that the Veteran's 
complained of symptoms were not due to PTSD.  There is 
insufficient symptomatology to warrant the diagnosis of PTSD 
according to the VA examiner.  As the determination of whether a 
constellation of symptoms support a diagnosis of PTSD is 
"medical in nature," the Veteran is not competent to render 
such diagnosis.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  
Consequently, there is no competent evidence of record that the 
Veteran has PTSD.  In the absence of proof of a present 
disability there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, service 
connection for PTSD is not warranted.  In reaching the foregoing 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  The preponderance of the 
evidence, however, is against this aspect of the Veteran's claim 
and so that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for nightmare disorder is granted.  

Service connection for PTSD is denied.


REMAND

In the Veteran's April 2007 application for compensation 
benefits, he contended that his skin condition began in 1969 for 
which he received treatment in 1976 at Wilford Hall [Lackland 
A.F.B.], San Antonio, Texas, and in 2003 from an unknown facility 
in Columbus, Mississippi.  In the May 2007 stressor statement, 
the Veteran maintained that when he transferred to Chui Lai, 
Vietnam, he recalled "itching all over" which he treated with 
salve from sick bay.  He used various moisturizers over the 
years.  After his service retirement, he made an appointment with 
a dermatologist at Wilford Hall but he was very disappointed with 
the visit.  He was only prescribed salve.  He complained that the 
skin condition affected the palms of his hands.  He then recalled 
that he saw a dermatologist in Columbus, Mississippi who provided 
him with "a mixture of two salves" which he used "all over 
[himself]."  It helped but did not cure the problem and when he 
ran out of the salve mixture, he substituted Eucerin dry skin 
therapy [over-the-counter skin lotion].

At the December 2009 hearing, the Veteran testified that he had 
no skin problems prior to his military service.  He first 
experienced problems with his skin during his service in Vietnam 
which he treated with over-the-counter salve.  The skin problem 
affected his legs.  He was seen for the problem at LackLand 
A.F.B. but he was only told to keep using salve.  He affirmed 
that the condition had been continuous since his time in Vietnam.  
He maintained that the skin problem affected his face, scalp, 
arms, and legs [and later on appeared to indicate that it 
affected his back as well].  The Veteran maintained that he was 
seen for the skin condition at a California Marine Base that had 
since been closed.  The Veteran's wife confirmed that she had 
observed a chronic skin condition for the entire 14 years she had 
been with him.  She affirmed that the Veteran told her that the 
skin condition started in Vietnam.  

The record reflects that service treatment records show 
assessments of possible tinea pedis of the left great toe in 
August 1971 and fungal rash around the pubic area in October 
1973.  Records from Winston County Family Health show the Veteran 
complained of dry skin in March 2001.  The examiner noted an 
assessment of xerosis.  Records from Dr. T.W. of Columbus, 
Mississippi, show the Veteran presented in June 2003 with 
complaints of a "rash of the body, face and scalp of years 
duration."  The Veteran reported that he had used several 
topical treatments but they had not helped.  The physical 
examination revealed erythematous patches with fine greasy scales 
involving the scalp, face and body.  Dr. T.W. noted an impression 
of seborrheic dermatitis/dermatitis.  Dr. T.W. prescribed 
medication to treat the skin disorder.  The Veteran was seen on a 
follow-up exam in July 2003.  Dr. T.W. indicated that the 
Veteran's response to the treatment had been good.  The physical 
examination revealed the rash appeared to be resolving.   Dr. 
T.W. noted an impression of seborrheic dermatitis.  Dr. T.W. 
instructed the Veteran to continue use of the topical medications 
as needed and return to the clinic on an as needed basis.  

VA is required to provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record if 
VA determines it is necessary to decide the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  A medical 
examination or medical opinion is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but as follows:  (1) 
contains competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms of a disease 
subject to a VA presumption manifesting during an applicable 
presumptive period, provided the claimant has qualifying service; 
and (3) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  Id.  The 
evidence of a link between a current disability and service must 
be competent.  Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 
2003).  The threshold for finding a link between a current 
disability and service is low.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  The veteran's report of a continuity of 
symptomatology can satisfy the requirement for evidence that the 
claimed disability may be related to service.  McLendon, 20 Vet. 
App. at 83.  

There is evidence of record of a current skin disability and skin 
problems in service.  There is a lay indication that the current 
skin disability may be associated with the Veteran's military 
service based on his report of a continuity of symptomatology.  
The determination of the etiology of the Veteran's skin 
disability is "medical in nature."  Barr, 21 Vet. App. at 309.  
In addition, the relationship between any present skin disability 
and the continuity of symptomatology is not one as to which the 
Veteran's lay observation is competent.  See Savage v. Gober, 10 
Vet. App. 488, 497 (1997).  Accordingly, the Board finds that a 
medical examination and opinion are necessary to decide the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2009).

In addition, the Board observes that an initial records request 
was mailed to the "Lowry Slater" Medical Clinic in August 2007, 
a facility the Veteran had identified as having treated him in 
general.  No response was received.  Another records request was 
mailed to the "Slater Lowry" Medical Clinic in July 2008; 
however, the request was returned as "not deliverable as 
addressed, unable to forward."  Since the claim is being 
remanded, the Board finds that the Veteran should be given an 
opportunity to provide an appropriate address for the identified 
facility and if provided, one additional records request should 
be initiated. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Request that the Veteran furnish the 
current address for "Lowry Slater" or 
"Slater Lowry" Medical Clinic, the 
facility he identified as having provided 
him general treatment but whose address he 
provided was deemed invalid.  After 
securing the necessary authorization for 
release of this information, seek to obtain 
copies of all treatment records to 
associate with the claims folder.  (Notice 
to the Veteran regarding VA's "final 
attempt" to obtain the records should 
comply with 38 C.F.R. § 3.159(e) (2009)).  

2.  Thereafter, schedule the Veteran for an 
appropriate VA examination to determine the 
nature of any skin disability, and to 
provide an opinion as to its possible 
relationship to service.  The claims file 
should be provided to and reviewed by the 
examiner, and the examination report should 
reflect that this was done.  

After review of the claims file and 
examination of the Veteran, the examiner 
should opine as to the following:

(i)  Notwithstanding that seborrheic 
dermatitis and xerosis (or any other skin 
disorder diagnosed on exam) are not VA 
recognized presumptive diseases associated 
with herbicide exposure, in the opinion of 
the examiner, is it at least as likely as 
not (50 percent probability or greater) 
that any such skin disorder is related to 
herbicide exposure.  The Veteran served in 
the Republic of Vietnam from August 1968 to 
August 1969 and is presumed to have been 
exposed to herbicide agents.  Regardless if 
no skin disorder is identified on the 
current exam, the above opinion must be 
provided in connection with the diagnosis 
of seborrheic dermatitis in 2003 and the 
diagnosis of xerosis in 2001 in order to 
comply with McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  A supporting 
rationale for the opinion rendered must be 
provided. 

 (ii)  If the above response to (i) is 
negative, is it at least as likely as not 
(50 percent probability or greater) that 
seborrheic dermatitis and xerosis (or any 
other skin disorder diagnosed on exam) are 
related to an incident of the Veteran's 
military service, including the in-service 
episodes of tinea pedis of the left great 
toe in August 1971 and the fungal rash 
around the pubic area in October 1973.  
Regardless if no skin disorder is 
identified on the current exam, the above 
opinion must be provided in connection with 
the diagnosis of seborrheic dermatitis in 
2003 and the diagnosis of xerosis in 2001 
in order to comply with McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).  A 
supporting rationale for the opinion 
rendered must be provided. 

(iii)  If the above response to (ii) is 
negative, is it at least as likely as not 
(50 percent probability or greater) that 
seborrheic dermatitis and xerosis (or any 
other skin disorder diagnosed on exam) are 
a chronic condition (as distinguished from 
an acute condition manifested by self-
limiting episodes unrelated to each other).  
Regardless if no skin disorder is 
identified on the current exam, the above 
opinion must be provided in connection with 
the diagnosis of seborrheic dermatitis in 
2003 and the diagnosis of xerosis in 2001 
in order to comply with McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).  A 
supporting rationale for the opinion 
rendered must be provided. 

If the examiner is of the opinion that an 
opinion cannot be provided without 
resorting to speculation then he/she must 
provide a detailed medical explanation as 
to why this is so.

3.  Thereafter, readjudicate the claim.  If 
the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be issued a supplemental statement 
of the case, and given an opportunity to 
respond before the case is returned to the 
Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


